27 F.3d 564
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Cornelius TUCKER, Jr., Plaintiff Appellant,v.Sergeant DOUGHERTY;  Custodian Hinnet;  Custodian Dyke;Gary Dixon;  Lynn C. Phillips;  Sergeant Lassiter;  JamesTaylor, Manager;  Doctor Baloch;  Doctor Sadat;  LieutenantWilkinson;  Lieutenant Walker;  Gary Dixon;  Deputy WardenFrench;  Franklin E. Freeman, Jr.;  Correctional OfficerBarbour;  Correctional Officer Libon;  Correctional OfficerWilliams;  Correctional Officer Smith, Defendants Appellees.
No. 94-6497.
United States Court of Appeals, Fourth Circuit.
Submitted May 24, 1994.Decided June 22, 1994.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  W. Earl Britt, District Judge.  (CA-93-764-CRT-BR)
Cornelius Tucker, Jr., appellant pro se.
E.D.N.C.
DISMISSED.
Before WIDENER, WILKINSON, and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Appellant appeals the district court's order allowing Appellant's case to be filed and granting leave to amend his complaint.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);   Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 We also note that were this appeal not interlocutory, it would be untimely.  Fed. R.App. P. 4(a)